DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Acknowledgement is made of amendment filed on 03/01/2021 in which claims 1,9,14 are currently amended while claims 2-4,10-12, and 15-17 have been canceled. By this amendment, claims 1,5-9,13-14,18-20 are now pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2021 is being considered by the examiner and an initialed copy is attached herewith.
Allowable Subject Matter
Claims 1,5-9,13-14,18-20 (renumbered 1-11) are allowed over the prior art of record.
The prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, as
In claim 1: a charger comprising charging circuitry configured to provide a power to an electronic device external to the power providing device; and a processor configured to: receive, from the electronic device through the communication circuit, identification information of the electronic device, control the charger to provide a first power having first magnitude corresponding to the identification information of the electronic device to the electronic device, receive, from the electronic device through the communication circuit, first information including at least one of information on a variation in a voltage per unit time of a battery of the electronic device or information on a variation in a capacity per unit time of the battery of the 
Claims 5-8 depend directly from claim 1 and therefore are allowed for the same reasons.
As in claim 9: a processor configured to: send identification information of the electronic device to the power providing device, and send first information including at least one of information on a variation in a voltage per unit time of the battery of the electronic device or information on a variation in a capacity per unit time of the battery of the electronic device, while the battery is being provided with a first power having first magnitude corresponding to the identification information of the electronic device, wherein the electronic device is configured to receive a second power having at least one of a voltage or a current adjusted based on the first information and charge the battery with the second power, the second power having a second magnitude.
Claim 13 depend directly from claim 9 and thus is allowed for the same reasons.
As in claim 14:  A method comprising: receiving, from the electronic device through the communication circuit, identification information of the electronic device, providing, to the electronic device, a first power having a first magnitude corresponding to the identification information of the electronic device, receiving, from the electronic device through a communication circuit, first information including at least one of information on a variation in a voltage per unit time of a battery of the electronic device or information on a variation in a capacity per unit time of the battery of the electronic device while providing the first power; identifying at least one of a voltage or a current of the power based on the first information; and providing, to the electronic device, a second power with at least one of the identified voltage or the identified current.
Claims 18-19 depend directly from claim 14 and therefore are allowed for the same reasons.
Claim 20 has been previously allowed in office action paper no./mail date 20190612.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 23, 2021